department of the treasury internal_revenue_service number release date index number legend person to contact telephone number refer reply to cc psi - plr-100187-02 date date washington dc executor decedent wife ira ira trust trust d1 d2 d3 state dollar_figurea dollar_figurex dollar_figurey dollar_figurez dollar_figures dollar_figurew plr-100187-02 dollar_figuret dollar_figureu year dear this letter responds to a letter dated date submitted on behalf of executor by executor’s authorized representative requesting rulings under sec_691 of the internal_revenue_code the information submitted states that decedent died on d1 at death the value of decedent’s gross_estate was dollar_figurea as of d1 decedent maintained two individual_retirement_accounts iras ira and ira on d1 the value of ira was dollar_figurex the beneficiary of ira was trust on d1 the value of ira was dollar_figurey the beneficiary of ira was trust ira and ira were included in decedent’s gross_estate on d2 wife decedent’s spouse exercised her personal right of election to receive her elective share pursuant to the laws of state under state’s elective share statute wife was entitled to receive one-third of the estate after certain expenses but before taxes state law permits distributions in_kind to satisfy an elective share under an agreement approved by the probate_court wife’s elective share was to be funded with dollar_figurez from ira dollar_figures from ira and dollar_figurew in other assets that do not constitute income_in_respect_of_a_decedent under sec_691 non ird assets as a partial payment of her share ira paid dollar_figuret to trust in year in year wife received dollar_figuret from trust wife died on d3 the receipt of dollar_figuret was reported as gross_income to wife in year for the year taxable_year no deduction under sec_691 was taken for wife wife’s estate will receive wife’s share of decedent’s estate that was not paid to wife prior to wife’s death decedent’s estate reported a taxable_estate of dollar_figureu on its form_706 united_states estate_tax_return sec_691 provides that all items of ird shall be included in the income of the decedent’s estate or in the income of the person who acquires by bequest or otherwise the right to receive the items sec_691 provides that a person who includes an amount in gross_income under sec_691 shall be allowed for the same taxable_year as a deduction an amount which bears the same ratio to the estate_tax attributable to the net value for estate_tax purposes of all the items described in sec_691 as the value for estate_tax plr-100187-02 purposes of the items of gross_income or portions thereof in respect of which such person included the amount in gross_income or the amount included in gross_income whichever is lower bears to the value for estate_tax purposes of all the items described in sec_691 sec_691 provides the method of calculating the sec_691 deduction first it is necessary to determine the net value for estate_tax purposes of all items of ird relating to the decedent this net value is the value in the gross_estate of the ird less the claims deductible for federal estate_tax purposes which represent the deductions and credits in respect of the decedent described in sec_691 second the estate_tax attributable to the net value of the ird items is determined under sec_691 the estate_tax attributable to the net value of all ird items and therefore the deduction allowable is an amount equal to the excess of the actual estate_tax over the estate_tax computed without including the ird items in the gross_estate sec_1_691_a_-1 of the income_tax regulations provides that ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing his taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_1_691_a_-1 provides that the term ird also includes the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by the decedent by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent and if the amount of gross_income in respect of the prior decedent was not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year sec_1_691_c_-1 provides that a person who is required to include in gross_income for any taxable_year an amount of ird may deduct for the same taxable_year that portion of the estate_tax imposed upon the decedent’s estate which is attributable to the inclusion in the decedent’s estate of the right to receive such amount sec_1_691_c_-1 provides that in computing the tax on the estate determined without inclusion of ird hypothetical estate any estate_tax deduction such as the marital_deduction which may be based upon the gross_estate shall be recomputed sec_1_691_c_-1 does not describe the method under which the marital_deduction is recomputed in the hypothetical estate plr-100187-02 revrul_67_242 1967_2_cb_227 describes the following facts at the time of his death a was entitled to fees for professional services rendered to dividends declared before his death but payable and paid to the record owners of the stock as of a date following his death and to accrued bond interest in the respective amounts of dollar_figurex dollar_figurex and dollar_figurex and having values in the gross_estate respectively of dollar_figurex dollar_figurex and dollar_figurex the right to the fees for professional services rendered dollar_figurex along with certain other properties totaling dollar_figurex ie total bequest of dollar_figurex was specifically bequeathed by a to his surviving_spouse the gross_estate was valued at dollar_figurex and after the allowance of deductions of dollar_figurex a marital_deduction of dollar_figurex1 and a specific exemption of dollar_figurex2 the taxable_estate was dollar_figurex the federal estate_tax on this amount was dollar_figure 7x from which was subtracted dollar_figure 2x as a credit_for_state_death_taxes paid leaving a net estate_tax liability of dollar_figure 5x the revenue_ruling states that the surviving_spouse is entitled to a sec_691 deduction with respect to her portion of the total ird of the estate the computation in revrul_67_242 involves a situation where the spouse receives a specific_bequest of ird property the computation illustrates that in determining the estate_tax on the hypothetical estate the marital bequest and thus the allowable marital_deduction is reduced by the ird items specifically bequeathed to the spouse in kincaid v commissioner 85_tc_25 under the terms of the decedent’s revocable_trust the surviving_spouse was to receive property equal in value to the maximum marital_deduction allowable to the estate at the time of decedent’s death of the adjusted_gross_estate less the value of property includible in the gross_estate that passed to the spouse outside of the trust the decedent’s gross_estate included the value of certain annual bonus payments that were to continue after his death and that became payable to the spouse as the designated_beneficiary the right to these payments which constituted ird passed to the spouse outside of the trust and therefore under the formula bequest in the trust the portion of the trust assets passing to the spouse was reduced by the value of the right to these payments the tax_court concluded that in determining the hypothetical estate_tax the marital_deduction should be recomputed on the basis that the surviving_spouse was entitled to one-half of the adjusted_gross_estate as provided by the formula bequest since the ird was not a specific_bequest to the surviving_spouse it was necessary to recompute at the time this revenue_ruling was issued the maximum estate_tax_marital_deduction allowable wa sec_50 of the adjusted_gross_estate the gross_estate less deductions for funeral and administration_expenses and claims since the property passing to the spouse wa sec_50 of the adjusted_gross_estate the entire bequest was deductible 2also at the time the revenue_ruling was issued an estate was allowed a specific exemption in the amount of dollar_figure plr-100187-02 the marital_deduction a formula bequest equal to one-half of the adjusted_gross_estate by applying the formula to the hypothetical estate accordingly in computing the hypothetical taxable_estate the court determined that the marital_deduction should be equal to one-half the adjusted gross hypothetical estate to reflect the marital bequest the spouse would have received under the terms of the trust in the present case neither ira nor ira were specific bequests to wife wife exercised her personal right of election and became entitled to one-third of the decedent’s estate thus in computing the estate_tax for the hypothetical estate the marital_deduction is recomputed on the basis that wife was entitled to one-third of the hypothetical estate as determined under state law accordingly the estate_tax on the hypothetical estate is calculated by deducting as a marital_deduction the value of one- third of the hypothetical estate as determined under state law kincaid v commissioner 85_tc_25 ira and ira are items of ird as such the portion of wife’s elective share comprised of ira and ira represents ird therefore as wife received ird and wife’s estate and its beneficiaries have received and will receive ird in the future wife and wife’s estate and its beneficiaries are entitled to a sec_691 deduction for the estate_tax attributable to the inclusion of the ird items in the decedent’s gross_estate and also in wife’s gross_estate furthermore the amount dollar_figuret paid to wife through trust in year from ira is gross_income to wife for year therefore under sec_691 wife is entitled to a deduction for year for a portion of the federal estate_tax paid_by decedent’s estate that is attributable to wife’s share of ira received by wife in year wife’s deduction is calculated using the ratio described in sec_691 multiplied by the federal estate_tax attributable to the net value of the items of ird wife’s interest in her portion of ira and ira is includible in the gross_estate of wife as wife’s interest in ira and ira are amounts to which wife was entitled as gross_income but which were not properly included in computing her taxable_income for the taxable_year ending with the date of her death or for a previous taxable_year wife’s interest in ira and ira is ird to wife’s estate under sec_691 wife’s estate and or the beneficiaries of wife’s estate may deduct a portion of federal estate_tax paid_by decedent’s estate that is attributable to wife’s interest in her portion of ira and ira to the extent the federal estate_tax on wife’s estate is attributable to ira and ira then the estate_tax paid_by wife’s estate attributable to ira and ira will also be deductible as provided in sec_691 thus the recipients of such portions of ira and ira that were payable to wife are entitled to a deduction under sec_691 for the portion of the federal estate_tax attributable to the inclusion of ira and ira in decedent’s estate and in addition they are entitled to a deduction under sec_691 for the portion of the federal estate_tax attributable to the inclusion of ira and ira in wife’s estate plr-100187-02 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to executor’s authorized representative sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
